COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ernest C. Adimore-Nweke v. The State of Texas

Appellate case number:    01-20-00012-CR

Trial court case number: 2233595

Trial court:              County Criminal Court at Law No. 15 of Harris County

                                               and

Appellate case name:      Ernest C. Adimore-Nweke v. The State of Texas

Appellate case number:    01-20-00014-CR

Trial court case number: 2233594

Trial court:              County Criminal Court at Law No. 15 of Harris County

         Appellant, Ernest C. Adimore-Nweke, has filed notices of appeal from the trial court’s
judgments signed on December 11, 2019. On January 9, 2020, appellant filed an “Emergency
Motion for Appeal Costs,” requesting that this Court declare him indigent for purposes of “all
costs of appeal.” On January 16, 2020, the Court abated these appeals and remanded the cases to
the trial court for it to determine whether appellant was indigent or whether he must pay for the
cost of preparation of the appellate record. See TEX. R. CIV. P. 145. The trial court held a
hearing, determined that appellant was not indigent “for the purpose of obtaining a free appellate
record,” and denied appellant’s “Motion for Declaration of Indigence” and “Motion for
Appellate Reporter Records.” While this case was abated, on October 14, 2021, appellant filed a
second “Emergency Motion for Reporter Records at No Cost.”

       We reinstate the appeals on this Court’s active docket and deny appellant’s January 9,
2020 “Emergency Motion for Appeal Costs” and appellant’s October 14, 2021 “Emergency
Motion for Reporter Records at No Cost.” To the extent that appellant’s October 14, 2021
motion, which is also titled “Motion to Vacate Appeal Bonds[] & Motion to Consolidate Appeal
Cause No. 01-20-00012-CR & 01-20-00014-CR,” requests relief in addition to “an order
declaring [him] indigent” and “order[ing] the trial court reporter to prepare, certify, and file[] [a]
reporter[’s] record” at no cost to appellant, that request for relief is also denied.1

       A clerk’s record has been filed in the appeals, but a reporter’s record has not been filed.
Because the trial court has determined that appellant is not indigent under Texas Rule of Civil
Procedure 145 for purposes of the appeals, appellant is ordered to file with this Court, no later
than thirty days from the date of this order, proof from the court reporter that he has paid
or made arrangements to pay for the preparation of the reporter’s record, or the Court
may consider and decide only those issues or points that do not require a reporter’s record
for a decision. See TEX. R. APP. P. 34.6(b)(1), 35.3(b)(2), (b)(3), (c), 37.3(c).

       It is so ORDERED.

Judge’s signature: ________/s/ Julie Countiss___________
                          Acting individually


Date: November 23, 2021




1
       We note that despite the Court’s denial of appellant’s request to consolidate, appellant is not
       precluded from filing a single brief applicable to both appellate cause numbers 01-20-00012-CR
       and 01-20-00014-CR that complies with the Texas Rules of Appellate Procedure. See TEX. R.
       APP. P. 38.6(a) (appellant’s brief due thirty days after appellate record complete).